COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Emerlean Williams v. Riverside General Hospital, Inc.

Appellate case numbers: 01-13-00335-CV

Trial court case number: 2012-32441

Trial court:              11th District Court of Harris County

       Appellee’s Motion for Rehearing is DENIED.


       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                   Acting for the Court


Date: December 16, 2014


Panel consists of Justices Jennings, Higley, and Sharp.